              Case 1:18-cv-07949-GBD Document 12 Filed 11/07/18 Page 1 of 1
               Case 1:18-cv-07949-GBD Document 11 Fled 11/07/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YELITZA PICON,
                                                         Index N . 18-cv-7949(GBD)
                                            Plaintiff,
                                                                          LATIONOF
                       V.
                                                                          NTARY DISMISSAL
WEXLER DERMATOLOGY,

                                            Defendant.



              IT IS HEREBY STIPULATED AND AGREE                            by and between counsel for the

Plaintiff, Yelitza Picon, on the one hand and Defendant, ~exler Dermatology, on the other hand,
                                                                      I

by and through their undersigned counsel, that the above-cµptioned action is hereby dismissed in

its entirety, with prejudice, and with no award of attorneys' fees or costs by the Court to any

party.

              AND IT IS FURTHER HEREBY STIPULATED AND AGREED, that this stipulation

may be delivered by electronic means (i.e. facsimile or attachment to e-mail), and that signatures

delivered electronically shall be deemed original signatures.


THE MARKS LAW FIRM, P.C
                /2'Y
By:,~
                                                                 arah E. Bell, Esq.
175 Varick Street, 3rd Fl                                7 Times $quare
New York, NY 10014                                       New Yorr, New York 10036
T: (646) 770 - 3775
F: (646) 867 - 2639
                                                         Attorney~for Defendant Wexler Dermatology
www.markslawpc.com
Attorne s for Plaintifj ·
                        /,                                  ·1'"11-
               c               7 '}'~~="-~::...~
so ORDERED ·. --b"--/"'--~-------'-·
                            /
                                      •~?~~.',,/
                                I r:.tt.()'
                                      )
                                                6
                       (_)           \J·'



3324907 vi
23788.00001
